—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting plaintiffs’ motion for partial summary judgment. The conflict*909ing affidavits of experts regarding the accepted standard of medical care and whether defendant physician complied with that standard present credibility issues that cannot be resolved on a motion for summary judgment (see, Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338, 341; Luthart v Danesh [appeal No. 2], 201 AD2d 930). Further, factual issues exist whether the postoperative complication requiring further surgery was caused by the alleged negligence of defendant. (Appeal from Order of Supreme Court, Monroe County, Bergin, J.—Summary Judgment.) Present—Denman, P. J., Lawton, Wesley, Do-err and Balio, JJ.